INDEMNIFICATION AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of the 18th day of
February, 2009 by and among APAC Customer Services, Inc., an Illinois
corporation (the “Company”), on the one hand, and each of Cindy K. Andreotti,
John C. Kraft, Bhaskar Menon, John J. Park, Samuel K. Skinner and John L.
Workman (collectively, the “Indemnitees”), on the other hand.

WHEREAS, there has been presented to the Board of Directors (the “Board”) of the
Company a proposal (the “Tresar Proposal”) whereby Tresar Holdings LLC
(“Tresar”) would acquire all of the outstanding shares of common stock of the
Company other than those owned by Theodore G. Schwartz, the Company’s founder
and current Chairman of the Board, and certain related holders (such proposed
transaction, collectively with any other proposed transaction to acquire all or
a substantial portion of the stock or assets of the Company, or to engage in a
merger, combination or other similar transaction involving the Company, whether
by or with Tresar or any other person or entity, including such a transaction
proposed following execution of a definitive agreement with Tresar concerning a
transaction, a “Transaction”);

WHEREAS, in response to the Tresar Proposal, the Board has formed a special
committee of the Board (the “Special Committee”) consisting of Ms. Andreotti,
Mr. Kraft, Mr. Menon, Mr. Park and Mr. Workman to review and evaluate the Tresar
Proposal and any alternative proposals that may be received from other parties
(“Other Proposals”);

WHEREAS, Mr. Skinner, as an independent member of the Board, may be involved in
reviewing and evaluating the Tresar Proposal and any Other Proposals;

WHEREAS, the Board believes that in order for the members of the Special
Committee and Mr. Skinner to be able to appropriately evaluate and respond to
the Tresar Proposal and any Other Proposals and, if appropriate, negotiate a
Transaction in the best interests of the Company and its stockholders (or any
subset of the stockholders of the Company that the Special Committee determines
to be appropriate) such individuals need adequate protection against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of the Company and its stockholders in such capacity;

WHEREAS, in order to provide increased certainty to the Indemnitees of
substantial protection against personal liability, the Board has determined that
it is reasonable, prudent and in the best interests of the Company for the
Company to obligate itself contractually to indemnify the Indemnitees and
advance expenses to the Indemnitees as provided herein; and

WHEREAS, the Indemnitees are willing to continue to serve the Company on the
condition that they receive the rights and benefits set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and for certain good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

SECTION 1. DEFINITIONS. For purposes of this Agreement:

(a) “Act” means the Illinois Business Corporation Act of 1983, as amended from
time to time.

(b) “Expenses” means attorneys’ fees and all other costs, retainers, filing
fees, court costs, transcript costs, fees of experts, consultants, witness fees,
travel expenses, duplicating costs, excise taxes, printing and binding costs,
telephone charges, postage, delivery service fees, disbursements and expenses of
any nature whatsoever paid or incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

(c) “Indemnified Matters” means, collectively, any action or inaction by any
Indemnitee (whether occurring before or after the execution of this Agreement),
or any other event or circumstance (whether occurring before or after the
execution of this Agreement), relating to or arising out of or in connection
with (i) the activities or responsibilities of the Board in connection with the
Tresar Proposal, any Other Proposal or any Transaction or (ii) the activities or
responsibilities of the Special Committee.

(d) “Proceeding” includes any claim, action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative including
any appeals.

SECTION 2. INDEMNIFICATION — GENERAL. The Company shall indemnify and advance
Expenses to each Indemnitee as provided in this Agreement to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may hereafter from time to time permit.

SECTION 3. PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.
The Company shall indemnify each Indemnitee in the event that such Indemnitee
was or is a party or is threatened to be made a party to any threatened, pending
or completed Proceeding (other than a Proceeding by or in the right of the
Company) relating to or arising out of or in connection with any Indemnified
Matter, against Expenses, judgments, fines and amounts paid in settlement
actually incurred by such Indemnitee or on such Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if such
Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe that such
Indemnitee’s conduct was unlawful.

SECTION 4. PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. The Company shall
indemnify each Indemnitee in the event that such Indemnitee was or is a party or
is threatened to be made a party to any threatened, pending or completed
Proceeding by or in the right of the Company to procure a judgment in its favor
relating to or arising out of or in connection with any Indemnified Matter,
against Expenses actually incurred by such Indemnitee or on such Indemnitee’s
behalf in connection with the defense or settlement of such Proceeding if such
Indemnitee acted in good faith and in a manner such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter as to which such Indemnitee shall
have been finally adjudged to be liable to the Company unless and only to the
extent that the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which the court shall deem proper.

SECTION 5. PARTIAL INDEMNIFICATION. If any Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement in
connection with a Proceeding but not, however, for the total amount thereof, the
Company shall nevertheless indemnify such Indemnitee for the portion thereof to
which such Indemnitee is entitled. Moreover, notwithstanding any other provision
of this Agreement, to the extent that any Indemnitee has been successful on the
merits or otherwise in any Proceeding referred to in Section 3 or Section 4
hereof, or in defense of any claim, issue or matter therein, such Indemnitee
shall be indemnified against all Expenses actually incurred by such Indemnitee
or on such Indemnitee’s behalf in connection therewith.

SECTION 6. ADVANCEMENT OF EXPENSES. The Company shall advance all reasonable
Expenses incurred by or on behalf of any Indemnitee in connection with any
Proceeding referred to in Section 3 or Section 4 hereof within twenty (20) days
after the receipt by the Company of a written statement or statements from such
Indemnitee requesting such advance or advances from time to time (an
“Advancement Request”), whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by such Indemnitee and shall include or be preceded or accompanied by
an undertaking by or on behalf of such Indemnitee to repay all Expenses advanced
if it shall ultimately be determined that such Indemnitee is not entitled to be
indemnified by the Company against such Expenses.

SECTION 7. REQUEST FOR INDEMNIFICATION.

(a) To obtain indemnification under this Agreement, an Indemnitee shall submit
to the Company a written request (an “Indemnification Request”), including
therein or therewith such documentation and information as is reasonably
available to such Indemnitee and reasonably necessary to determine whether and
to what extent such Indemnitee is entitled to indemnification. The Secretary of
the Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that such Indemnitee has requested indemnification.

(b) If an Indemnitee submits an Indemnification Request in accordance with
Section 7(a) hereof or an Advancement Request in accordance with Section 6
hereof and (i) a determination is made that such Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made to such Indemnitee pursuant to Section 6 hereof, (iii) a determination of
entitlement to indemnification shall not have been made by the Company and
delivered in writing to such Indemnitee within thirty (30) days after receipt by
the Company of such Indemnification Request or (iv) payment of indemnification
is not made within forty five (45) days after receipt by the Company of such
Indemnification Request, such Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Illinois, or in any other court of
competent jurisdiction, determining whether such Indemnitee is entitled to such
indemnification or advancement of Expenses.

(c) In the event that a determination shall have been made that an Indemnitee is
not entitled to indemnification under this Agreement, any judicial proceeding
commenced pursuant to this Section 7 shall be conducted in all respects as a de
novo trial and no Indemnitee shall be prejudiced by reason of that adverse
determination. In any judicial proceeding commenced pursuant to this Section 7
the Company shall have the burden of proving that on the merits that such
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(d) In the event that an Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of to enforce such Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, such Indemnitee shall be entitled
to recover from the Company, and shall be indemnified by the Company against,
any and all expenses (of the types described in the definition of Expenses in
Section 1 hereof) actually incurred by such Indemnitee in connection with such
judicial adjudication, but only if such Indemnitee prevails therein. If it shall
be determined in such judicial adjudication that such Indemnitee is entitled to
receive part but not all of the indemnification or advancement of expenses
sought, the expenses incurred by such Indemnitee in connection with such
judicial adjudication shall be appropriately prorated.

SECTION 8. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that each Indemnitee is entitled to indemnification under this Agreement
if such Indemnitee has submitted a request for indemnification in accordance
with Section 7(a) hereof, and the Company shall have the burden of proof to
overcome that presumption in connection with the making by any persons of any
determination contrary to that presumption.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that any Indemnitee
did not act in good faith and in a manner which such Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, that any Indemnitee had reasonable cause to
believe that such Indemnitee’s conduct was unlawful.

SECTION 9. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS. The rights of indemnification
and to receive advancement of Expenses as provided by this Agreement shall not
be deemed exclusive of the rights of any Indemnitee under the Company’s Bylaws
(as may be amended from time to time) or any other rights to which any
Indemnitee may at any time be entitled under applicable law, the Articles of
Incorporation of the Company, any agreement, any policy of insurance, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or termination of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee, or any other event occurring or circumstance arising, prior to
such amendment, alteration or termination.

SECTION 10. DURATION OF AGREEMENT. This Agreement shall continue in effect

and shall survive the termination of any Indemnitee’s membership on the Board.
This Agreement shall be binding upon the Company and its successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company) and shall inure to the benefit of each Indemnitee and such Indemnitee’s
heirs, executors, administrators and personal and legal representatives.

SECTION 11. SEVERABILITY. If any provision (including any provision within a
single section, paragraph or sentence) of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

SECTION 12. IDENTICAL COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforcement is sought
needs to be produced to evidence the existence of this Agreement.

SECTION 13. MODIFICATION AND WAIVER. No supplement, modification or amendment of
this Agreement shall be binding against any particular party hereto unless
executed in writing by such party. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

SECTION 14. GOVERNING LAW. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Illinois without
giving effect to the principles of conflicts of laws.

SECTION 15. HEADINGS. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of

the day and year first above written.

APAC CUSTOMER SERVICES, INC.

By: /s/ Michael P. Marrow
Name: Michael P. Marrow
Its: President and CEO


INDEMNITEES

/s/ Cindy K. Andreotti
Cindy K. Andreotti

/s/ John C. Kraft
John C. Kraft

/s/ Bhaskar Menon
Bhaskar Menon

/s/ John J. Park
John J. Park

/s/ Samuel K. Skinner
Samuel K. Skinner

/s/ John L. Workman
John L. Workman

2